         Case 1:19-cr-03725-JB Document 244 Filed 03/11/21 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

vs.                                                                          No. CR 19-3725 JB

JODY RUFINO MARTINEZ,

               Defendant.

                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on (i) the United States’ Proposed Jury

Instructions, filed February 16, 2021 (Doc. 138); (ii) the Defendant’s Proposed Jury Instructions,

filed February 17, 2021 (Doc. 150)(“Martinez’ Proposed Jury Instructions”); (iii) the United

States’ Objections to Defendant’s Proposed Jury Instructions, filed February 22, 2021 (Doc.

158)(“United States’ Objections”); and (iv) the Defendant’s Objections to the Government’s

Proposed Jury Instructions, filed February 23, 2021 (Doc. 164)(“Martinez’ Objections”). The

Court held a hearing on February 26 and 27, 2021. See Minute Order, filed February 24, 2021

(Doc. 178)(text only entry)(notifying parties of the hearing). The primary issues are: (i) whether

the fourth element of jury instruction for Count 1, Violent Crimes in Aid of Racketeering Act, 18

U.S.C. § 1959(a) (“VICAR”), of the Second Superseding Indictment, filed January 9, 2020 (Doc.

56), should include an instruction on second-degree murder under New Mexico law, because New

Mexico second-degree murder corresponds to generic murder; (ii) whether the jury instructions

for VICAR murder should include all four elements of New Mexico second-degree murder and

sufficient provocation, because the United States’ Proposed Jury Instructions omit one element of

Mexico second-degree and omit the definition of sufficient provocation; and (iii) whether the jury
          Case 1:19-cr-03725-JB Document 244 Filed 03/11/21 Page 2 of 13




instructions for VICAR murder should include instructions both for murder under New Mexico

law and for generic murder. The Court concludes (i) the Plaintiff United States of America’s

proposed jury instruction for VICAR murder properly includes an instruction on second-degree

murder under New Mexico law, because New Mexico second-degree murder corresponds to

generic murder; (ii) the jury instructions for VICAR murder should include an instruction on all

four elements of New Mexico second-degree murder and should include the definition of sufficient

provocation, because the United States’ Proposed Jury Instructions unnecessarily omit these, see

NMRA UJI Criminal §§ 14-210, -222; and (iii) the jury instructions for VICAR murder should not

include instructions both for murder under New Mexico law and for generic murder.

                                           ANALYSIS

       Defendant Jody Rufino Martinez opposes the United States’ proposal to include second-

degree murder under New Mexico law in the fourth element of the jury instruction for Count 1,

VICAR murder. See Martinez’ Proposed Jury Instructions at 62-65 (Martinez Instruction No. 25).

Martinez contends that “[s]econd-degree murder under New Mexico law does not substantially

correspond to generic murder, and thus its inclusion in [the United States’] instruction [No. 30] is

inappropriate.” Martinez’ Proposed Jury Instructions, Martinez’ Proposed Jury Instruction No.

30, at 64 n. 21. In the alternative, Martinez argues that the jury instructions should include all

elements of New Mexico second-degree murder. See Martinez’ Objections at 2-3. Last, Martinez

urges the Court to include instructions both for murder under New Mexico law and for generic

murder.    See Martinez’ Objections at 4-5. The Court will sustain in part the United States

Objections on Martinez’ proposed jury instructions for No. 25, and adopt Martinez’ changes to the

United States’ Proposed Jury Instructions No. 30.




                                               -2-
          Case 1:19-cr-03725-JB Document 244 Filed 03/11/21 Page 3 of 13




I.      NEW MEXICO SECOND-DEGREE MURDER CORRESPONDS TO GENERIC
        MURDER.

        The Court concludes that the inclusion of the second-degree murder under New Mexico

law in the fourth element of the jury instruction for Count 1, VICAR murder, is appropriate,

because the scienter requirement for N.M.S.A. § 30-2-1(B) is not narrower than the scienter

requirement for generic murder. A VICAR violation requires an underlying state law offense, i.e.,

someone “murders, kidnaps, maims, assaults with a dangerous weapon, commits assault resulting

in serious bodily injury upon, or threatens to commit a crime of violence against any individual in

violation of the laws of any State or the United States, or attempts or conspires so to do.” 18

U.S.C. § 1959(a). Here, Count 1 of the Second Superseding Indictment charges Martinez with

“unlawfully, knowingly, and intentionally murder D.R., in violation of NMSA 1978, Sections 30-

2-1 and 30-1-13. All in violation of 18 U.S.C. § 1959(a)(1) and 2.”              Second Superseding

Indictment at 8. Establishing that Martinez violated VICAR murder in violation of New Mexico

law requires the United States to prove: (i) that Martinez’ conduct constitutes generic murder; and

(ii) that Martinez’ conduct also violated New Mexico law. See United States v. DeLeon, 318 F.

Supp. 3d 1272, 1276 (D.N.M. 2018)(Browning, J.)(concluding that “no matter whether

[defendant] conspired [to commit assault resulting in serious bodily injury in violation of the state

statute,] he only violated VICAR if also he conspired to commit assault resulting in serious bodily

injury, in a generic sense”). “That structure -- identifying conduct that falls within a generic

category, and also violates a state or non-racketeering federal law -- features prominently in federal

racketeering statutes.”    United States v. DeLeon, 318 F. Supp. 3d at 1276. See Scheidler v.

National Organization for Women, Inc., 537 U.S. 393, 409-10 (2003)(analyzing RICO's definition

of racketeering activity and determining that “any act or threat involving . . . extortion, ... which is

chargeable under state law” includes conduct constituting generic extortion that also violates state


                                                 -3-
            Case 1:19-cr-03725-JB Document 244 Filed 03/11/21 Page 4 of 13




law); United States v. Nardello, 393 U.S. 286, 293-94 (1969)(analyzing the Travel Act, 18 U.S.C.

§ 1952, and concluding that its provisions regarding “extortion . . . in violation of the laws of the

State in which committed,” 18 U.S.C. § 1952(b)(i)(2), refers to generic extortion that also violates

state law, even if the state law does not use the term “extortion”); United States v. Bagaric, 706

F.2d 42, 63 (2d Cir. 1983)(stating that, “[a]bsent an allegation that the racketeering act is not

prohibited at all under state law,” a court, in a RICO prosecution, is not “obliged to charge the

elements of the penal codes of the various states where acts of racketeering occurred” such that

“accurate generic definitions of the crimes charged were sufficient” (emphasis in original)). See

also United States v. Carrillo, 229 F.3d 177, 185 (2d Cir. 2000)(asserting that, notwithstanding

United States v. Bagaric's “theoretical approval,” of charging a RICO predicate “by a generic

description rather than giving the jury the elements in full,” that “both the text of RICO and VICAR

demand that predicate acts constitute state law crimes”); Teresa Wallbaum, Novel Legal Issues in

Gang Prosecutions, 68 DOJ J. Fed. L. & Prac. 99, 105 (2020)(“A predicate offense need not

categorically match the enumerated federal VICAR offense . . . . Rather, a defendant violates

VICAR when the government can prove that his conduct constituted both a violation of the

enumerated crime described in the VICAR statute and a violation of the state or federal crime

alleged as the VICAR predicate.”).1




       1
           As the Fourth Circuit held in United States v. Keene,

       Nothing in [section 1959’s] language suggests that the categorical approach should
       be used to compare the enumerated federal offense of assault with a dangerous
       weapon with the state offense of Virginia brandishing. In fact, the most natural
       reading of the statute does not require any comparison whatsoever between the two
       offenses. By using the verb “assaults” in the present tense, the language requires
       that a defendant's presently charged conduct constitute an assault under federal law,
       while simultaneously also violating a state law. The VICAR statute includes no
       language suggesting that all violations of a state law also must qualify as the

                                                 -4-
          Case 1:19-cr-03725-JB Document 244 Filed 03/11/21 Page 5 of 13




       The Court concludes that New Mexico’s second-degree murder corresponds to generic

murder, and is therefore properly included in the jury instructions. The Tenth Circuit has not stated

what the generic murder is in the context of VICAR, but it instructs that the “generic definition of




       enumerated federal offense, a result that would be required under the categorical
       approach.

       ...

       This unambiguous statutory language precludes application of a formalistic,
       overinclusive categorical approach, and instead holds defendants accountable for
       their actual conduct as presented to a jury.

United States v. Keene, 955 F.3d 391, 397-98 (4th Cir. 2020).
        Martinez cites to Committee responsible for Section 1959. See Martinez’ Proposed Jury
Instructions at 62 n.18. The Court is reluctant to look at legislative history rather than the statute’s
plain language, see, e.g., Exxon Mobil Corp. v. Allapattah Servs. Inc., 545 U.S. 546, 568
(2005)(Kennedy, J.)(“Extrinsic materials have a role in statutory interpretation only to the extent
they shed a reliable light on the enacting Legislature’s understanding of otherwise ambiguous
terms.”); id. (“As we have repeatedly held, the authoritative statement is the statutory text, not the
legislative history or any other extrinsic material.”); Williamson v. United States, 512 U.S. 594,
602 (1994)(O’Conner, J.)(“Without deciding exactly how much weight to give the Notes in this
particular situation . . . we conclude that the policy expressed in the Rule’s text points clearly
enough in one direction that it outweighs whatever force the Notes may have.”); nonetheless, some
Justices on the Supreme Court of the United States of America still look at legislative history, and
so some lower courts do so as well, see, e.g., United States v. Browning, 61 F.3d 752, 756 (10th
Cir. 1995)(“‘[W]e are guided both by the plain language of the statute . . . and by the legislative
history of the provision . . . .”)(quoting United States v. Di Pasquale, 864 F.2d 271, 279-80 (3d
Cir. 1988)). The Ninety-Eighth United States Congress, at its First Congressional Session in 1983,
stated that although § 1959 “proscribes murder, kidnapping, maiming, assault with a dangerous
weapon, and assault resulting in serious bodily injury in violation of federal or State law, it is
intended to apply to these crimes in a generic sense, whether or not a particular State has chosen
those precise terms for such crimes.” 129 Cong. Rec. 22, 906 (98 Cong. 1st Sess. Aug 4, 1983).
“Congress intended section 1959 to apply uniformly across the United States as a federal crime.
The predicate requirement was included simply to avoid criminalizing new conduct. Requiring
the state predicate to categorically match the enumerated offense would limit the application of
section 1959 ‘to the drafting whims of fifty state legislatures, a result plainly not intended by
Congress.’” Teresa Wallbaum, Novel Legal Issues in Gang Prosecutions, 68 DOJ J. Fed. L. &
Prac. 99, 105-06 (2020)(quoting United States. v. Le, 316 F. Supp. 2d 355, 360 (E.D. Va.
2004))(footnotes omitted).



                                                 -5-
          Case 1:19-cr-03725-JB Document 244 Filed 03/11/21 Page 6 of 13




murder requires a killer’s conduct to at least evince a ‘reckless and depraved indifference to serious

dangers posed to human life.’” United States v. Castro-Gomez, 792 F.3d 1216, 1216-17 (10th Cir.

2015)(not a VICAR case)(quoting United States v. Marrero, 743 F.3d 389, 401 (3d Cir. 2014)).

See United States v. Watts, No. 14-CR-20118-002, 2017 WL 411341, at *10 (D. Kan. Jan. 31,

2017)(Robinson, J.)(“According to Tenth Circuit case law, generic murder is defined as intentional

killing; killing during the commission of a felony; and killing that, although unintentional, occurs

in the course of dangerous conduct that demonstrates a reckless or malignant disregard for serious

risks posed to human life.”)(citing United States v. Castro-Gomez, 792 F.3d at 1216-17). New

Mexico law defines second-degree murder:

               Unless he is acting upon sufficient provocation, upon a sudden quarrel or in
       the heat of passion, a person who kills another human being without lawful
       justification or excuse commits murder in the second-degree if in performing the
       acts which cause the death he knows that such acts create a strong probability of
       death or great bodily harm to that individual or another.

N.M.S.A. § 30-2-1(B). See NMRA UJI Criminal 14-210 (listing four elements for second-degree

murder, including that the “defendant knew that [his] [her] acts created a strong probability of

death or great bodily harm . . .”). The Supreme Court of New Mexico explains:

       [F]irst-degree murder is a “willful, deliberate and premeditated killing”[].
       [N.M.S.A. § 30-2-1(A)]. In contrast, a second-degree murder is murder
       “committed without such deliberation and premeditation but with knowledge that
       the killer’s acts create a strong probability of death or great bodily harm.” State v.
       Garcia, 1992-NMSC-048, ¶ 22, 114 N.M. 269, 837 P.2d 862. If the evidence
       indicates only “that the accused acted rashly or impulsively, rather than
       deliberately, and if the accused acted intentionally and without justification or
       provocation, then the facts would only support second-degree murder.” State v.
       Adonis, 2008-NMSC-059, ¶ 16, 145 N.M. 102, 194 P.3d 717.

State v. Martinez, No. S-1-SC-37378, 2021 WL 732922, at *9 (N.M. Feb. 25, 2021)(Thompson,

J.).

       Martinez argues that “the scienter element of New Mexico second-degree murder merely

requires that ‘[t]he defendant knew that [his] acts created a strong probability of death or great

                                                -6-
         Case 1:19-cr-03725-JB Document 244 Filed 03/11/21 Page 7 of 13




bodily harm,’ which is much less than what is allowed under generic murder.” Defendant’s

Proposed Jury Instructions at 64 n.21 (quoting UJI 14-210(2) NMRA). Martinez does not,

however, explain why the scienter for New Mexico’s second-degree murder is narrower than the

generic version. See Defendant’s Proposed Jury Instructions, Defense Instruction No. 25, at 64-

65 n.21. In United States v. DeLeon, No. CR 15-4268 JB, 2020 WL 353856, at *132 (D.N.M.

Jan. 21, 2020)(Browning, J.), on a motion for a new trial, the Court explains:

       The Tenth Circuit instructs that the “generic definition of murder requires a killer’s
       conduct to at least evince a ‘reckless and depraved indifference to serious dangers
       posed to human life.’” United States v. Castro-Gomez, 792 F.3d 1216, 1216-17
       (10th Cir. 2015)(quoting United States v. Marrero, 743 F.3d 389, 401 (3d Cir.
       2014)). See United States v. Watts, 2017 WL 511341, at *10 (“According to Tenth
       Circuit case law, generic murder is defined as intentional killing; killing during the
       commission of a felony; and killing that, although unintentional, occurs in the
       course of dangerous conduct that demonstrates a reckless or malignant disregard
       for serious risks posed to human life.”). Troup argues that “[g]reat bodily harm is
       not death,” but the generic definition of murder does not require that a defendant
       intend to kill. Troup NTM at 11. It requires only that the defendant’s conduct “at
       least evince a ‘reckless and depraved indifference to serious dangers posed to
       human life.’” United States v. Castro-Gomez, 792 F.3d at 1216-17 (quoting United
       States v. Marrero, 743 F.3d at 401). Moreover, “malice aforethought” is established
       by showing a “depraved-heart,” United States v. Pearson, 159 F.3d 480, 486 (10th
       Cir. 1998), and it “may be established by evidence of conduct which is reckless and
       wanton, and a gross deviation from a reasonable standard of care, of such a nature
       that a jury is warranted in inferring that defendant was aware of a serious risk of
       death or serious bodily harm.’” United States v. Wood, 207 F.3d at 1228 (quoting
       United States v. Soundingsides, 820 F.2d 1232, 1242 (10th Cir. 1987)).

               The Court determines that, although VICAR does not expressly require that
       the Court use a generic murder definition, New Mexico second-degree murder
       corresponds with murder’s generic definition. Second-degree murder under New
       Mexico law requires that the defendant’s acts kill another person, and the defendant
       “knows that such acts create a strong probability of death or great bodily harm to
       that individual or another.” N.M. Stat. Ann. § 30-2-1(B). “Depraved indifference”
       is synonymous with “depraved heart.” Carrie L. Maylor, Recalibrating Depravity
       in a Feingold Regime: Why New York Courts Should Maintain Register’s
       Approach to Depraved Indifference in Cases of Murder by Abuse, Cardozo L. Rev.
       405, 405 n.2 (2007)(“The phrases ‘depraved indifference,’ ‘extreme indifference,’
       ‘depraved mind’ and ‘depraved heart’ are used interchangeably to describe crimes
       involving depraved indifference, such as depraved indifference murder.”). The
       Tenth Circuit has noted that, in the context of second-degree murder, the “concepts
       of ‘depraved heart’ and ‘reckless and wanton, and a gross deviation from a

                                               -7-
          Case 1:19-cr-03725-JB Document 244 Filed 03/11/21 Page 8 of 13




       reasonable standard of care’ are functionally equivalent.” United States v. Wood,
       207 F.3d at 1228. The Court thus concludes that second-degree murder under New
       Mexico law -- with its requirement that the defendant “knows that [his or her] acts
       create a strong probability of death or great bodily harm to that individual or
       another,” N.M. Stat. Ann. § 30-2-1(B), corresponds with the Tenth Circuit’s generic
       murder definition, which requires that the defendant’s conduct “at least evince a
       ‘reckless and depraved indifference to serious dangers posed to human life,’”
       United States v. Castro-Gomez, 792 F.3d at 1216-17 (quoting United States v.
       Marrero, 743 F.3d at 401). Accordingly, Jury Instruction No. 31’s inclusion of the
       elements of second-degree murder under New Mexico law was not erroneous, and
       [the defendants] are not entitled to a new trial.

United States v. DeLeon, 2020 WL 353856, at *132. Because Martinez does not articulate why

the “scienter element of New Mexico second-degree murder . . . is much less than what is allowed

under generic murder,” Defendant’s Proposed Jury Instructions, Defense Instruction No. 25, at 64

n.21, the Court sees no sound reason to retreat from its conclusion in United States v. DeLeon.

Nonetheless, upon thorough reexamination, the Court concludes, again, that scienter requirement

for second-degree murder under New Mexico law -- “knows that such acts create a strong

probability of death or great bodily harm to that individual or another,” N.M.S.A. § 30-2-1(B); see

State v. Garcia, 1992-NMSC-048, ¶ 22, 114 N.M. 269, 837 P.2d 862 (holding that a second-degree

murder is murder “committed without such deliberation and premeditation but with knowledge

that the killer’s acts create a strong probability of death or great bodily harm.”) -- is not narrower

than the Tenth Circuit’s requirement for generic murder -- a defendant’s conduct must “at least

evince a ‘reckless and depraved indifference to serious dangers posed to human life,’” United

States v. Castro-Gomez, 792 F.3d at 1216-17. See United States v. DeLeon, 2020 WL 353856, at

*132; State v. Martinez, No. S-1-SC-37378, 2021 WL 732922, at *9 (describing the intent of

second-degree murder).       See also United States v. Jones, 873 F.3d 482, 492 (5th Cir.

2017)(concluding that there was sufficient evidence to support a conviction of murder in aid of

racketeering -- that is, that the defendant had murdered the victim to benefit the enterprise, in

violation of Louisiana’s second-degree-murder statute and the federal VICAR statute); United

                                                -8-
         Case 1:19-cr-03725-JB Document 244 Filed 03/11/21 Page 9 of 13




States v. Houston, 648 F.3d 806, 819-820 (9th Cir. 2011)(holding that the defendants were not

entitled to jury instruction on second-degree murder as possible predicate offense for VICAR

murder charges, because the defendants would have been guilty of VICAR murder even if the jury

had found second-degree murder as the predicate offense instead of first-degree murder); United

States v. Mapp, 170 F.3d 328, 335-36 (2d Cir. 1999)(holding that second-degree murder can serve

as the basis for VICAR conviction because “it is sufficient for the government to prove that the

defendant committed murder -- however that crime is defined by the underlying state or federal

law”); United States v. Slocum, 486 F. Supp. 2d 1104, 1114 n.6 (C.D. Cal. 2007)(Carter, J.)(noting

that “a finding of second-degree murder would also support a VICAR conviction”), aff’d sub nom.

United States v. Houston, 648 F.3d 806 (9th Cir. 2011); Owens v. United States, 236 F. Supp. 2d

122, 138 (D. Mass. 2002)(Young, J.)(“The charge at issue, 18 U.S.C. § 1959(a)(1), imposes

liability for murder in aid of racketeering. The statute is not restricted to first or second-degree

murder. Accordingly, inasmuch as the charged offense’s elements are concerned, whether the jury

found him guilty of second or first degree murder, [the defendant] violated 18 U.S.C. § 1959(a)(1)),

affirmed in part, reversed in part and remanded 483 F.3d 48 (1st Cir. 2007).

       Next, Martinez argues that

       New Mexico second-degree murder contains the element that “[t]he defendant did
       not act as a result of sufficient provocation.” [NMRA UJI Criminal §] 14-210(3).
       . . . This element has no analogue in the generic offense and effectively converts
       New Mexico second-degree murder into what the MPC calls manslaughter.
       Compare UJI 14-222 NMRA (“‘Sufficient provocation’ can be any action, conduct
       or circumstances which arouse anger, rage, fear, sudden resentment, terror or other
       extreme emotions. The provocation must be such as would affect the ability to
       reason and to cause a temporary loss of self control in an ordinary person of average
       disposition.”), with MPC § 210.3(1)(b) (“Criminal homicide constitutes
       manslaughter when . . . a homicide which would otherwise be murder is committed
       under the influence of extreme mental or emotional disturbance for which there is
       reasonable explanation or excuse. The reasonableness of such explanation or
       excuse shall be determined from the viewpoint of a person in the actor’s situation
       under the circumstances as he believes them to be.”). The “generic definition of


                                               -9-
        Case 1:19-cr-03725-JB Document 244 Filed 03/11/21 Page 10 of 13




       murder does not include manslaughter as commonly defined, or negligent
       homicide.” VICAR Manual § II.F.2.b, at 41 (emphasis in original); see id. §
       II.F.2.a, at 39.

Defendant’s Proposed Jury Instructions, Defense Instruction No. 25, at 64-65 n.21 (emphasis in

the original). Martinez misreads § 30-2-1(B), however, because § 30-2-1(B) excludes situations

where the defendant “act[ed] as a result of sufficient provocation,” N.M.S.A. § 30-2-1(B), whereas

§ 30-2-3 -- voluntary manslaughter -- includes situations where a “defendant acted as a result of

sufficient provocation,” NMRA UJI Criminal § 14-220(3) (listing the jury instructions for

voluntary manslaughter). Second-degree murder excludes “sufficient provocation”:

               Unless he is acting upon sufficient provocation, upon a sudden quarrel or in
       the heat of passion, a person who kills another human being without lawful
       justification or excuse commits murder in the second-degree if in performing the
       acts which cause the death he knows that such acts create a strong probability of
       death or great bodily harm to that individual or another.

N.M.S.A. § 30-2-1(B). Voluntary manslaughter, in contrast, “consists of manslaughter committed

upon a sudden quarrel or in the heat of passion.” N.M.S.A. § 30-2-3. The jury instructions for

voluntary manslaughter explain that the jury must find that the “defendant acted as a result of

sufficient provocation . . . .” NMRA UJI Criminal § 14-220(3).       Accordingly, second-degree

murder and voluntary manslaughter are distinct offenses, demarked by when a “defendant acted

as a result of sufficient provocation . . . .” NMRA Criminal UJI § 14-220(3).

       Third, Martinez argues that the Court’s conclusion in United States v. DeLeon that a

VICAR murder can include a second-degree murder instruction is wrong, because the “Court . . .

failed to match up the elements of New Mexico second-degree murder with those of the Tenth

Circuit’s generic depraved heart (or depraved mind) murder.”          Martinez’ Objections at 4.

Martinez argues that, although the “New Mexico second-degree murder definition does kind of

resemble depraved-mind murder (-ish),” it is actually New Mexico uniform jury instructions for

first-degree murder that “meets the depraved heart/mind definition.” Martinez’ Objections at 4

                                              - 10 -
        Case 1:19-cr-03725-JB Document 244 Filed 03/11/21 Page 11 of 13




(emphasis in the original)(citing NMRA Criminal UJI 14-203). Even if Martinez is correct that

New Mexico’s first-degree murder definition meets the depraved heart definition, Martinez

misapprehends the inquiry; the inquiry is only whether New Mexico second-degree murder

corresponds with murder’s generic definition. In other words, an instruction on New Mexico

second-degree murder would be inappropriate only if it is narrower than murder’s generic

definition, which it is not. See United States v. DeLeon, 2020 WL 353856, at *132.

II.    THE COURT WILL USE THE UNITED STATES’ ENTIRE JURY INSTRUCTION
       FOR SECOND-DEGREE MURDER ALONG WITH THE JURY INSTRUCTION
       FOR SUFFICIENT PROVOCATION.

       Martinez argues that, even if the Court decides that New Mexico second-degree murder

corresponds to generic murder, the United States omits improperly an element from New Mexico’s

second-degree murder definition. See Martinez’ Objections at 2-3. The Court agrees that an

additional element is needed, and will add the entire jury instruction for second-degree murder

along with the jury instruction for sufficient provocation. See N.M.S.A. § 30-2-1(B); NMRA UJI

Criminal §§ 14-210, 14-222. The New Mexico Criminal Uniform Jury Instructions define

secondary murder:

              For you to find the defendant guilty of second-degree murder [as charged
       in Count __________], the state must prove to your satisfaction beyond a
       reasonable doubt each of the following elements of the crime:

              1.     The defendant killed ____________ (name of victim);

              2.     The defendant knew that [his] [her] acts created a strong
                     probability of death or great bodily harm to ____________
                     (name of victim) [or any other human being];

              3.     The defendant did not act as a result of sufficient
                     provocation;

              4.     This happened in New Mexico on or about the __________
                     day of ______________, __________

NMRA UJI Criminal § 14-210. The New Mexico Criminal Uniform Jury Instructions define

                                            - 11 -
         Case 1:19-cr-03725-JB Document 244 Filed 03/11/21 Page 12 of 13




“sufficient provocation” as:

       any action, conduct or circumstances which arouse anger, rage, fear, sudden
       resentment, terror or other extreme emotions. The provocation must be such as
       would affect the ability to reason and to cause a temporary loss of self control in an
       ordinary person of average disposition. The “provocation” is not sufficient if an
       ordinary person would have cooled off before acting.

NMRA UJI Criminal § 14-222.

III.   THE COURT WILL NOT INCLUDE INSTRUCTIONS FOR BOTH GENERIC
       MURDER AND NEW MEXICO’S SECOND-DEGREE MURDER.

       Last, Martinez argues that the Court should include instructions both for New Mexico’s

second-degree murder and generic murder, “because the defendant’s conduct must meet the

definition of both generic murder and the statutory (murder) offense.” Martinez’ Objections at 3

(citing U.S. Dep’t of Justice Organized Crime & Racketeering Section, Violent Crimes in Aid of

Racketeering: A Manual for Federal Prosecutors § II.E, at 22 (Dec. 2006), available at

https://www.justice.gov/sites/default/files/usam/legacy/2014/10/17/vcar.pdf (last visited March

10, 2021)(“VICAR Manual”)). The VICAR Manual does not state, however, that jury instructions

must include both state statutory instructions and the generic instruction; it states only what the

Court has concluded already, that the state statutory offense must “fall[] within the generic

definition.” VICAR Manual at 22. Martinez’ proposition would create only confusion, and

therefore the Court will not include both instructions.

       IT IS ORDERED that: (i) United States’ Proposed Jury Instruction 30 in United States’

Proposed Jury Instructions, filed February 16, 2021 (Doc. 138) is adopted in part; (ii) the

Defendant’s Proposed Jury Instruction 25, in the Defendant’s Proposed Jury Instructions, filed

February 17, 2021 (Doc. 150), is adopted and rejected in part; (iii) the Court will incorporate all

four elements of New Mexico second-degree murder from NMRA UJI Criminal § 14-210; and

(iv) the Court will incorporate the definition of sufficient provocation as defined in NMRA UJI


                                               - 12 -
        Case 1:19-cr-03725-JB Document 244 Filed 03/11/21 Page 13 of 13




Criminal § 14-222.



                                                         ________________________________
                                                         UNITED STATES DISTRICT JUDGE


Counsel:

Fred. J. Federici
  Acting United States Attorney
Maria Ysabel Armijo
Randy M. Castellano
Ryan Ellison
  Assistant United States Attorneys
United States Attorney’s Office
Las Cruces, New Mexico

       Attorneys for the Plaintiff United States of America

Carter B. Harrison, IV
Nicholas Thomas Hart
Harrison & Hart, LLC
Albuquerque, New Mexico

       Attorneys for the Defendant Jody Rufino Martinez




                                              - 13 -
